Citation Nr: 0927953	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  95-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder, and if so, whether the reopened claim may be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral leg 
disorder (characterized as a vascular or neurological 
condition involving both legs as residual to a February 1986 
fall), and if so, whether the reopened claim may be granted.

[The issues of whether new and material evidence has been 
received to reopen claims of service connection for a left 
elbow and wrist disability and for an acquired psychiatric 
disability are addressed in a separate Board of Veterans' 
Appeals (Board) decision.]




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from March 1959 to March 1963.  He additionally 
had multiple periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) as a member of the 
Reserves and the Wisconsin Army National Guard from August 
1979 to October 1993.

This matter comes before the Board on appeal from June 1994 
and May 1995 rating decisions by the Milwaukee, Wisconsin, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In pertinent part of the June 1994 
decision, the RO declined to reopen a previously denied claim 
for service connection for a low back disability.  In the May 
1995 decision, the RO denied service connection for 
disabilities of the left and right legs.

In pertinent part of a June 2003 decision, the Board remanded 
both of the issues addressed here for further consideration 
by the RO.  By this remand, the Board instructed the RO to 
make formal findings as to which was the most recent, final 
decision with regard to the low back, and to reconsider 
whether reopening was warranted.  As to the claims regarding 
the legs, the Board pointed out that although the May 1995 
decision considered each leg separately, prior RO decisions 
had previously denied service connection for a bilateral leg 
condition, and all related decisions essentially addressed 
the same matter - entitlement to service connection for a 
condition characterized as a vascular or neurological 
conditions involving both legs as residual to a February 1986 
injury.  Accordingly, the Board remanded the matter in June 
2003 for consideration of whether new and material evidence 
was received to reopen the claim, and to include the 
provision of proper notice and assistance.  To further 
clarify the precise issue on appeal today, the Board, by this 
decision, has reclassified the matter on the title page to 
reflect that the disabilities of the legs are characterized 
as vascular or neurological conditions involving both legs 
and that they are asserted to be residuals of a February 1986 
injury.  

The Veteran has twice been afforded an opportunity to present 
oral testimony before a Veterans Law Judge.  He appeared at 
hearings at the RO in October 2002 and again in April 2009.  
Transcripts of both hearings have been associated with the 
claims file.

Since the April 2009 hearing, the Board has received 
additional submissions of argument and evidence from the 
Veteran, via the RO.  The Veteran has not waived initial RO 
consideration of these items.  The Board notes that to the 
extent that the submissions contain argument, such argument 
is redundant of statements already of record, and hence the 
newly received argument has already been considered by the 
Agency of Original Jurisdiction (AOJ).  In the case of the 
additional medical records from SM Hospital, most of these 
documents were previously received by VA, and these are 
therefore duplicative of evidence already on file.  Those 
records which were not already on file at the time of the 
last AOJ review are very clearly not relevant to the inquiry 
here, as they address complaints related to different body 
systems or disabilities than those at issue here.  These 
records therefore have no bearing on the instant decision, 
and no remand is required for initial AOJ consideration.

Finally, the Board notes that in his April 2009 hearing, the 
Veteran provided testimony regarding symptoms involving the 
right and left knees.  Over the years, the RO and the Board 
have consistently addressed (and denied) claims for service 
connection involving the knees as separate and distinct 
disabilities from the bilateral leg condition on appeal and 
addressed in this decision, which, as discussed above, is 
characterized as neurological or vascular.  If the Veteran 
wishes to assert a claim to attempt to reopen previously 
denied claims for service connection for disorders of the 
right or left knee, such matters must be addressed first by 
the RO.  This decision is confined to a bilateral leg 
disability characterized as a vascular or neurological 
condition involving both legs as residual to a February 1986 
fall.  

The issue involving service connection for a bilateral leg 
disability is addressed on a de novo basis in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was most 
recently denied in an unappealed June 1992 rating decision 
which found no new and material evidence had been received to 
reopen the claim; the underlying denial was based upon a 
finding that no nexus to service was shown. 

2.  Evidence received since June 1992 was not previously 
submitted to agency decision makers and bears directly and 
substantially upon the issue at hand; it is, however, 
cumulative and redundant of evidence already of record, and 
is not so significant, by itself or in connection with other 
evidence, that it must be considered in order to fairly 
decide the merits of the claim.

3.  Service connection for the bilateral leg disability was 
most recently denied in an unappealed January 1993 rating 
decision which found no new and material evidence had been 
received to reopen the claim; the underlying denial was based 
upon a finding that no nexus to service was shown.

4.  Evidence received since January 1993 was not previously 
submitted to agency decision makers, it is not cumulative and 
redundant of evidence already of record, it bears directly 
and substantially upon the matter at hand, and is so 
significant, by itself or in connection with other evidence, 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1992 RO decision as to the claim for service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

2.  New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156 (2001).

3.  The January 1993 RO decision as to the claim for service 
connection for disabilities of the legs is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

4.  New and material evidence has been received to reopen a 
claim of service connection for a bilateral leg disability 
characterized as a vascular or neurological condition 
involving both legs as residual to a February 1986 fall.  
38 U.S.C.A. § 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA's duty to notify has been met by June 2003 correspondence.  
Although this notice followed the initial adjudication of the 
claims, the claims have been re-adjudicated following notice 
in multiple supplemental statements of the case.  The 
correspondence informed the Veteran of the reasons for the 
prior denials of his claims, and defined the concept of new 
and material evidence under the correct applicable law.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The letter also 
addressed the underlying claims for service connection by 
informing him of the basic elements of such claims, 
describing the evidence and information needed to 
substantiate his claims, and setting forth the respective 
duties of VA and the Veteran in obtaining such.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The Veteran was also informed of VA 
policies and practices with respect to assignment of 
effective dates and disability evaluations in March 2006.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any error in 
the timing of this notice is harmless in light of the 
decision below; no effective date or disability evaluation 
shall be assigned.  The Board finds that the Veteran has been 
provided all notice required to afford him a meaningful 
opportunity to participate in the adjudication of his claim.

VA additionally has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has taken steps to obtain all relevant VA and private 
treatment records identified by the Veteran or in the record.  
The Veteran has submitted duplicate copies of older records 
and service records, and the file reflects that a complete 
copy of service treatment records has been associated with 
the file.  Multiple copies of service personnel records are 
also contained in the file.  As to the low back disorder, no 
examination has been scheduled, as that claim has not been 
reopened.  The Veteran has offered personal testimony at a 
local hearing before RO personnel, and has twice testified 
before a Veterans Law Judge.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The claims at issue here were filed in January 1992 and May 
1995, respectively.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Low Back Disability

Service connection for a low back disability was initially 
denied in an August 1990 rating decision, based on a finding 
that there was no showing of a back condition in service.  A 
current back disability, status post laminectomy, was shown.

In a June 1992 decision, the RO declined to reopen a claim of 
service connection for a low back condition.  The RO 
determined that the newly submitted evidence, including 
service records and VA treatment records, was not material.

The evidence of record as of June 1992 consisted of service 
treatment records from the Veteran's initial period of active 
duty, plus records from his National Guard and Reserve 
service.  Importantly, it appears that all service department 
records which existed at the time were associated with the 
claims file.  Additionally, VA obtained inpatient and 
outpatient treatment records from the VA medical centers 
(VAMC) in Milwaukee, Tomah, Madison, and Iron Mountain.  A VA 
examination report from 1990 was also of record.

Since June 1992, the veteran has submitted, or VA has 
obtained on his behalf, extensive additional private and VA 
treatment records.  Included among these records are 
statements from treating doctors summarizing his health 
status and disabilities.  These records show a continued and 
progressive low back disability.  They do not include any 
medical opinions or findings relating the current disability 
to service.  While some of these records are resubmissions of 
records already considered by the RO, the majority represent 
treatment after June 1992.  Hence, while they are new, they 
are not material.

The updated treatment records are cumulative and redundant of 
evidence already of record.  The fact of current disability 
was established at the time of the August 1990 decision.  The 
new records do not contain any evidence that addresses the 
etiology of the back condition as regards service, and hence 
they do not bear directly and substantially upon the instant 
issue, and are not so significant that they must be 
considered to fairly decide the merits of the claim.  

Also received since June 1992 are service treatment and 
personnel records, including the report of the medical 
evaluation board (MEB) at the Veteran's separation from 
service.  The Board first notes that the June 1992 decision 
considered all those service records which existed at the 
time, and that the records received since June 1992 pertained 
to the Veteran's service subsequent to June 1992.  The 
provisions of 38 C.F.R. § 3.156(c) do not apply, therefore.  
That regulation provides that where relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim are 
associated with the file, a new decision must be made on the 
merits of the claim, without regard to determinations of new 
and material evidence.  Here, the newly submitted service 
records in this case were created after the June 1992 
decision, and therefore do not automatically compel a remand 
under 38 C.F.R. § 3.156(c), but rather would only do so if 
they contained evidence that was new and material to the 
issue of a nexus between the back problem and service.

These records do not contain new and material evidence.  The 
records do not document any injury or disease of the low back 
when in a duty status.  While the October 1993 MEB does note 
the presence of "Back pain, refractory to conservative and 
surgical treatment," it specifically indicates that the 
condition began in 1975, between the Veteran's period of 
active duty and his subsequent Reserve or Guard service.  The 
MEB made a specific finding that the diagnosed low back 
disability existed prior to service, and was "not the result 
of performing military duties."  While the post-June 1992 
service records are new, they are not material.  They address 
primarily the existence of a low back disability, which was 
already established.  To the extent they address causation, 
the additional service records are against the Veteran's 
claim, and hence need not be considered for a full and fair 
adjudication of the claim.  

The remaining evidence to be weighed reflects the lay 
statements of the Veteran and others.  Mr. WDO, who served 
with the Veteran in the National Guard, recalled that he had 
problems with his back as early as 1982; he had no problems 
on entry into the Guard in 1979.  Mr. WDO stated that he did 
not witness any injury, and he could not identify any 
specific disability, but he did note that various problems 
interfered with the Veteran's performance of his military 
duties.  The statement of Mr. WDO is new because it was 
created after June 1992, but it is not material.  The 
statements regarding the existence of some kind of low back 
disability are cumulative and redundant of evidence already 
of record, and do not directly and substantially address the 
matter at hand, namely a nexus to service.  A full and fair 
adjudication of the claim can be accomplished in the absence 
of the lay statement of Mr. WDO, as he offers no evidence 
regarding the unestablished fact of a nexus to service.

Finally, the Board has considered the testimony the Veteran 
and his wife offered at personal hearings in October 2002 and 
April 2009.  In October 2002, the Veteran stated that he had 
first injured his back in 1982, during a period of ACDUTRA.  
He reported that while serving at Fort McClellan as a cook, 
he was lifting grills weighing approximately 225 pounds 
apiece from the back of a truck, and he "jerked [his] back a 
few times trying to lift these ranges off."  He had also 
lifted a heavy tent.  These activities occurred every time 
his unit went into the field.  He stated that he did not seek 
treatment at the time, but did so a couple of months later, 
with Dr. RMK, his private doctor.  He stated that no doctor 
had opined that his current back problems were related to or 
aggravated by service, but they had noted the history he 
gave.  The Veteran described his ongoing treatment and 
problems.  In April 2009, the Veteran again noted that he has 
current low back problems.  Although he referenced a fall in 
1985 or 1986 in which he hurt his legs, he did not address 
the link between his back complaints and service.

The Veteran's testimony is new evidence is the sense that it 
took place after June 1992.  The Board finds, however, that 
it, and the written statements of argument which repeat it, 
are cumulative and redundant of evidence already of record 
and previously considered by agency decision makers.  The 
Veteran has repeatedly alleged that he was injured in the 
line of duty while serving with the Wisconsin Army National 
Guard.  This allegation was made in connection with his 
original claim, and considered in the August 1990 and June 
1992 decisions.  The RO has reviewed the Veteran's service 
records in their entirety for any reference to an injury or 
disease in service.  While it is true that the Veteran has 
now provided a specific allegation of injury-a strain or 
jerk in 1982-the actual substance of his allegation is 
unchanged, and the new detail he provides offers no grounds 
for further research or investigation.  The RO has already 
considered records from 1982 to see if there is a notation of 
injury or problems; the Board notes that the Veteran has in 
fact stated that he never sought treatment, further weakening 
the argument for materiality.  The Board must find that the 
Veteran's testimony is not material, as it need not be 
considered alone or in light of the other evidence of record 
to permit a full and fair adjudication of the claim.

While voluminous amounts of evidence have been received 
documenting the Veteran's current low back disability and 
reiterating his already considered allegations of in-service 
injury, none of the items of evidence added to the claims 
file since June 1992 can constitute new and material evidence 
sufficient to reopen the claim of service connection for a 
low back disability.  The evidence received since June 1992 
either bolsters the fact of current disability, or fails to 
offer any reasonable or credible support to the Veteran's 
repeated allegations of in-service injury.  In sum, the 
evidence added to the record since June 1992 does not 
competently or credibly address the question of a nexus 
between current disability and service.  It is not new and 
material.  The claim is not reopened and remains denied.

Bilateral Leg Disability

Initially, the Board notes that the Veteran has claimed 
entitlement to a variety of disabilities affecting his legs, 
including impairment of the hips and knees.  The Board, and 
the RO, have previously distinguished these orthopedic 
problems from the vascular/neurological symptoms complained 
of on a bilateral basis, and claimed as a result of a 
February 1986 fall.  It is these complaints which form the 
basis of the issue on appeal here today, and not orthopedic 
complaints.  As discussed above, this decision is confined to 
a bilateral leg disability characterized as a vascular or 
neurological condition involving both legs as residual to a 
February 1986 fall.  At the October 2002 hearing, the Veteran 
also indicated that the bilateral leg disability he referred 
to was manifested with both neurological and vascular 
symptoms.

Service connection for a bilateral leg disability was 
initially denied in an August 1990 rating decision.  It was 
described at that time as "loss of feeling of both legs."  
The decision noted that service treatment records were 
negative for treatment of the alleged condition. 

In a January 1993 rating decision, the RO declined to reopen 
the claim for service connection for a bilateral leg 
disability.  The veteran did not appeal and this decision 
became final.  In a May 1995 rating decision, the RO 
determined that vascular disabilities of the left and right 
legs were not well grounded, thereby denying service 
connection for a bilateral leg condition on the merits.  This 
decision did not consider whether new and material evidence 
to reopen the claim had been received, and therefore the 
Board, in a June 2003 decision, remanded the claim for 
further action.

As of the most recent, final January 1993 rating decision, 
the evidence of record consisted of the following:  service 
treatment records from the Veteran's initial period of 
service with the Marine Corps, as well as treatment and 
personnel records of his National Guard service through March 
1992; VA inpatient and outpatient treatment records; and a VA 
examination report from March 1990.  The evidence of record 
documented an in-service February 1986 fall the Veteran 
reported, as well as right leg symptoms, including numbness 
and blood clots.

Since January 1993, the Veteran has submitted duplicate 
copies of his service records, as well as statements 
reiterating the circumstances of his February 1986 injury.  
He has testified regarding the ongoing nature of his 
bilateral leg complaints both in October 2002 and in April 
2009.  Also associated with the claims file is an April 1995 
discharge summary from SM Hospital regarding treatment for 
left leg problems, diagnosed as deep venous thrombosis.  At 
that time, the Veteran reported history of swelling and pain 
of the leg dating back eight to ten years, which would bring 
it to about the time of the 1986 fall.

The Board finds that new and material evidence has been 
received sufficient to reopen the claim for service 
connection for a bilateral leg condition, characterized as a 
vascular or neurological condition involving both legs as 
residual to a February 1986 fall.  Although the Veteran's 
account of injury is unchanged, he has supplied additional 
evidence, both lay and medical, tending to show continuity 
and chronicity of symptoms since injury, and in particular 
since January 1993.  As a nexus to service may be established 
by such evidence, the newly submitted evidence bears directly 
and substantially upon the matter at hand and must be 
considered in light of all the evidence of record in order to 
properly and fairly adjudicate the claim.

As new and material evidence has been received, the claim of 
entitlement to service connection for a bilateral leg 
disability may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence not having been received, the claim 
of service connection for a low back disability is not 
reopened, and service connection remains denied.

New and material evidence having been received, the claim of 
service connection for a bilateral leg disability is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.


REMAND

As noted above, VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits under the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  This includes providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, with the reopening of the claim of service 
connection for a bilateral leg disability, the need for a VA 
examination has been triggered.  Service records reflect a 
fall while on duty in approximately February 1986.  Accounts 
of the fall note scraping and bruising of the lower 
extremities, particularly on the right.  Subsequently, 
medical and lay evidence show the occurrence of pain, 
numbness, and vascular problems of the right and left legs.  
The Veteran has stated that pain and other problems have been 
ongoing; he is competent to report on such symptoms, though 
he cannot opine as to their causation.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Because there is evidence of an in-service injury and a 
current disability, and the evidence of record supports the 
conclusion that the possibility of a nexus between the two 
may exist, a remand for examination is required.  The 
purposes of the examination will be to clearly identify the 
nature (diagnosis) of any current leg disability, and to 
provide a competent medical opinion regarding the 
relationship (if any) between any diagnosed disability and 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA peripheral 
nerve and arteries and veins examinations.  
The claims file must be reviewed in its 
entirety in conjunction with the 
examinations.  Any diagnostic tests 
required in the opinion of the examiners 
should be performed, to include nerve 
conduction studies and venous Doppler 
studies.  The examiners should clearly 
identify any disabilities of the left and 
right legs, either bilateral or 
unilateral, and should each offer an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
condition is related to a disease or 
injury in service.  The role, if any, of 
the February 1986 fall must be 
specifically addressed.  A full and 
complete rationale for all opinions 
expressed is required.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




________________________			______________________
DENNIS F. CHIAPPETTA 			KEITH W. ALLEN  	 
Veterans Law Judge 				Veterans Law Judge 
Board of Veterans' Appeals 			Board of Veterans' 
Appeals



_________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


